       Case 7:20-cv-00039-MCR-GRJ Document 125 Filed 05/19/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

    IN RE: 3M COMBAT ARMS                      Case No. 3:19-md-2885
    EARPLUG PRODUCTS
    LIABILITY LITIGATION
                                               Judge M. Casey Rodgers
    This Document Relates to:                  Magistrate Judge Gary R. Jones
    Baker v. 3M Co.
    Case No. 7:20-cv-39


     PLAINTIFF’S BRIEF ON INADMISSIBILITY OF CHERYL PARKER’S
             DEPOSITION TESTIMONY AND C&P REPORT

         Cheryl Parker is a clinical audiologist at the Department of Veterans Affairs

who conducted a compensation and pension examination of Lloyd Baker on October

16, 2009. Pursuant to the Federal Rules of Evidence and this Court’s prior orders,

Ms. Parker’s deposition testimony should be excluded in its entirety, and use of the

Compensation and Pension Exam Report (“the C&P Report”), Ex. 1 (D-BAKER-

26) should be limited to proper impeachment.1

I.       Cheryl Parker’s Deposition Testimony Should Be Excluded.

         Whether testimony from a VA clinician who conducted a C&P evaluation of

a Plaintiff is admissible does not arise on a blank slate. The Court previously

concluded that because “[t]he purpose of C&P exams is to determine disability status


1
  On Monday, May 17, Defendants informed Plaintiff that they intended to file a
brief in support of the admissibility of both the C&P record and Parker’s
testimony—despite the Court’s related orders in EHK and McCombs, see infra.
                                           1
      Case 7:20-cv-00039-MCR-GRJ Document 125 Filed 05/19/21 Page 2 of 6




and benefit eligibility, not to render substantive medical care or treatment . . . any

VA determination [would] be highly prejudicial and confusing to the jury.” ECF

No. 1729 at 4-5. Applying that order in McCombs, in the context of deposition

testimony relating to a VA disability determination, the Court excluded the entirety

of the VA evaluator’s testimony “because it is inextricably intertwined with the

[VA’s] disability determination and service-related conclusions.” McCombs, ECF

No. 99 at 1. At that time, the Court made clear that “such evidence is inadmissible

as prejudicial and confusing under Fed. R. Evid. 403.” Id.

       For the same reasons that Dr. Donaldson’s testimony was excluded in its

entirety in McCombs, Ms. Parker’s deposition testimony should be excluded

wholesale in Baker. Ms. Parker’s only interaction with Mr. Baker was an evaluation

conducted exclusively for disability benefits purposes, and Defendants designated

testimony is not just intertwined with the VA’s disability determination and service-

related conclusions, but relates exclusively to that prejudicial and confusing context.

II.    Use of the C&P Report Should Be Limited to Proper Impeachment.

       The C&P Report contains the following statements:

       IS THERE CLAIM FOR TINNITUS? Yes
       IS THERE CURRENT COMPLAINT OF TINNITUS? Yes
             LOCATION OF TINNITUS: Bilateral
             DATE AND CIRCUMSTANCES OF TINNITUS ONSET: “When
             got back from Iraq last year.”
       IS TINNITUS CONSTANT? Yes



                                          2
     Case 7:20-cv-00039-MCR-GRJ Document 125 Filed 05/19/21 Page 3 of 6




Ex. 1 at 2. During the meet and confer process, Defendants represented that they

intend to argue that the onset statement should not be solely admissible for

impeachment, but rather that they seek full admission of a redacted version of the

C&P record. However, under this Court’s prior rulings, the C&P Report itself is

inadmissible under Rule 403. See McCombs, ECF No. 113 at 2. No redactions can

cure the prejudice and confusion that will result from the admission of pieces of an

exam conducted for the sole purpose of determining disability status and benefit

eligibility, not for substantive medical care or treatment. See ECF No. 1729 at 4-5.

      Assuming arguendo that Baker denies the statement at trial, the use of D-

BAKER-26 should be limited, useable only for impeachment consistent with the

Court’s prior orders.2 ECF No. 1729 at 4. If, however, Mr. Baker offers testimony

consistent with the statement, the C&P Record will have no valid impeachment

purpose, and the should not be useable.3 See id.


2
  Should D-BAKER-26 be proper impeachment, Plaintiff proposes as Exhibit 2 to
this motion additional redactions necessary to minimize the prejudice and
confusion. See Ex. 2 (D-BAKER-26).
3
  Also on May 17, two months after the deadline for the parties’ to exchange
objections to each other’s exhibits, Defendants indicated that they planned to include
in the same trial brief an unrelated argument that the Air Force memorandum and
emails (P-GEN-02586, P-GEN-2602, and P-GEN-2660) should be excluded in
Baker due to the absence of a punitive-damages claim. The admissibility of those
documents has never been premised on the existence of a punitive-damages claim.
As the Court has stated: “So long as Defendants intend to suggest to the jury that the
military was aware of issues or problems associated with the CAEv2, evidence of
what the military knew or believed about the earplug is highly probative.”
McCombs, 20-cv-94, ECF No. 120. For the same reasons the documents were
                                          3
    Case 7:20-cv-00039-MCR-GRJ Document 125 Filed 05/19/21 Page 4 of 6




                                CONCLUSION

      For the foregoing reasons, the deposition testimony of Cheryl Parker should

be excluded in its entirety, and D-BAKER-26 should be useable only as previously

set forth in ECF No. 1729.

Date: May 19, 2021                       Respectfully submitted:

                                         /s/ Sean P. Tracey
                                         Sean P. Tracey
                                         (Admitted Pro Hac Vice)
                                         Texas Bar No. 20176500
                                         Shawn P. Fox
                                         (Admitted Pro Hac Vice)
                                         Texas Bar No. 24040926
                                         TRACEY FOX KING & WALTERS
                                         440 Louisiana St., Suite 1901
                                         Houston, TX 77002
                                         Tel.: (713) 495-2333
                                         stracey@traceylawfirm.com
                                         sfox@traceylawfirm.com


                                         Counsel for Plaintiff Lloyd Baker




admitted in EHK and McCombs, Defendants’ objections to the admissibility of those
documents should be overruled.
                                        4
    Case 7:20-cv-00039-MCR-GRJ Document 125 Filed 05/19/21 Page 5 of 6




   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B), (C)



      Pursuant to Local Rule 7.1(B), counsel for Plaintiffs certify that they
conferred with Defendants’ counsel on May 17, 2021 regarding the foregoing
motion but were unable to resolve the issues herein. Pursuant to Pretrial Order No.
63, ECF No. 1612, the parties made a good faith effort to resolve the underlying
dispute with Judge Herndon but were unsuccessful.




                                             /s/ Sean Patrick Tracey




                                         5
    Case 7:20-cv-00039-MCR-GRJ Document 125 Filed 05/19/21 Page 6 of 6




                         CERTIFICATE OF SERVICE



       I hereby certify that on May 19, 2021, I caused a copy of the foregoing
to be filed through the Court’s CM/ECF system, which will serve all counsel
of record.


      /s/ Sean Patrick Tracey




                                         6
